         Case 1:17-cv-02122-TSC Document 162 Filed 05/11/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
J.D., on behalf of herself and others similarly     )
situated, et al.,                                   )
                                                    )
                       Plaintiffs,                  )
                                                    )   No. 17-cv-02122-TSC
 v.                                                 )
                                                    )
ALEX M. AZAR, et al.,                               )
                                                    )
                       Defendants.                  )
                                                    )

                  JOINT STIPULATION FOR STAY OF PROCEEDINGS

       The parties met and conferred on Friday, April 24, 2020 and Monday, May 11, 2020, and

are considering a way to proceed without motions practice. The parties will provide the Court

with a status update within 21 days, no later than Wednesday, June 3, 2020, and request that the

Court stay these proceedings during that period. Defendants agree to continue to abide by the

portion of the August 12, 2019 Joint Stipulation stating that Defendants (along with their

respective successors in office, officers, agents, servants, employees, attorneys, and anyone

acting in concert with them) will continue to act in accordance with paragraph 2 of this Court’s

April 16, 2018 Amended Class Certification and Preliminary Injunction Order, ECF No. 136,

and will not enforce or implement the current or any revised parental or sponsor notification

policy until 45 days after briefing is completed.

       A proposed order is attached.




                                                    1
       Case 1:17-cv-02122-TSC Document 162 Filed 05/11/20 Page 2 of 4




May 11, 2020                       Respectfully submitted,

                                   /s/ W. Daniel Shieh
                                   W. Daniel Shieh
                                   Christina P. Greer
                                   Senior Litigation Counsel
                                   Office of Immigration Litigation
                                   Civil Division, U.S. Department of Justice
                                   P.O. Box 878, Ben Franklin Station
                                   Washington, D.C. 20044
                                   Phone: (202) 598-8770
                                   Fax: (202) 616-4975
                                   Christina.P.Greer@usdoj.gov
                                   Daniel.Shieh@usdoj.gov

                                   Attorneys for Defendants


                                   /s/ Brigitte Amiri
                                   Brigitte Amiri*
                                   Meagan Burrows
                                   Jennifer Dalven
                                   Lindsey Kaley
                                   American Civil Liberties Union Foundation
                                   125 Broad Street, 18th Floor
                                   New York, NY 10004
                                   Tel. (212) 549-2633
                                   Fax (212) 549-2652
                                   bamiri@aclu.org
                                   mburrows@aclu.org
                                   jdalven@aclu.org
                                   lkaley@aclu.org

                                   Arthur B. Spitzer (D.C. Bar No. 235960)
                                   Scott Michelman (D.C. Bar No. 1006945)
                                   American Civil Liberties Union Foundation
                                   of the District of Columbia
                                   915 15th Street NW, Second Floor
                                   Washington, D.C. 20005
                                   Tel. 202-457-0800
                                   Fax 202-457-0805
                                   aspitzer@acludc.org
                                   smichelman@acludc.org

                                   Daniel Mach (D.C. Bar No. 461652)
                                   American Civil Liberties Union Foundation


                                      2
Case 1:17-cv-02122-TSC Document 162 Filed 05/11/20 Page 3 of 4




                            915 15th Street NW
                            Washington, DC 20005
                            Tel. (202) 675-2330
                            dmach@aclu.org

                            Elizabeth Gill
                            American Civil Liberties Union Foundation of
                            Northern California, Inc.
                            39 Drumm Street
                            San Francisco, CA 94111
                            Tel. (415) 621-2493
                            Fax (415) 255-8437
                            egill@aclunc.org

                            Melissa Goodman
                            American Civil Liberties Union Foundation of
                            Southern California
                            1313 West 8th Street
                            Los Angeles, California 90017
                            Tel. (213) 977-9500
                            Fax (213) 977-5299
                            mgoodman@aclusocal.org


                            *Admitted pro hac vice

                            Attorneys for Plaintiffs




                               3
        Case 1:17-cv-02122-TSC Document 162 Filed 05/11/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 11, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                     By:    /s/ W. Daniel Shieh
                                            W. DANIEL SHIEH
                                            Senior Litigation Counsel
                                            United States Department of Justice
                                            Civil Division
         Case 1:17-cv-02122-TSC Document 162-1 Filed 05/11/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
 J.D., on behalf of herself and others similarly   )
 situated, et al.,                                 )
                                                   )
                        Plaintiffs,                )
                                                   )   No. 17-cv-02122-TSC
  v.                                               )
                                                   )
 ALEX M. AZAR, et al.,                             )
                                                   )
                        Defendants.                )
                                                   )

                      [PROPOSED] ORDER ON JOINT STIPULATION

         Upon consideration of the parties’ JOINT STIPULATION, and in recognition of

Defendants’ agreement to continue to abide by Section 2 of this Court’s April 16, 2018 Amended

Class Certification and Preliminary Injunction Order, ECF No. 136, and not to enforce the

current or any revised policy referenced in the JOINT STIPULATION until 45 days after

completion of the briefing of Plaintiffs’ Motion for Preliminary Injunction, ECF No. 144, it is

hereby

         ORDERED that these proceedings will be stayed until June 3, 2020; and it is further

         ORDERED that on or before June 3, 2020, the parties will provide the Court with a status

update as to how the litigation should proceed.

Dated: May ___, 2020                          ______________________________
                                                    Tanya S. Chutkan
                                                    United States District Judge
